DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In the Reply filed 06/27/2022, Applicants elected the species of claim 2 without traverse.  However, the species election is withdrawn because claim 2 is allowable, and Applicants amended all dependent claims 3-5, 9-11 and 15 to be dependent on claim 2.
In view of the withdrawal of the species election, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the species election is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215 (CCPA 1971); see also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative Sheldon Moss on 07/27/2022.

	Please amend the claims as follows:
	1. (Currently amended) A tire comprising: a central narrow groove that is formed in a tread central portion and extends in a tire circumferential direction while having a zigzag shape; and two central circumferential grooves that are respectively formed at both tire width direction outer sides of the central narrow groove and extend in the tire circumferential direction and have widths that are wider than the central narrow groove; and a plurality of lateral grooves that communicate the central narrow groove with the central circumferential grooves and extend in a tire width
direction and are spaced apart in the tire circumferential direction; and two block land portion rows that are sectioned and formed between the central narrow groove and the central circumferential grooves respectively, by forming the central narrow groove, the two central circumferential grooves and the plurality of lateral grooves, and each block land portion row being structured from numerous pentagonal or hexagonal block land portions having tire circumferential direction side walls that are side walls of the lateral grooves, wherein:
	a plurality of outer side cutouts, which respectively correspond to the block land portions and extend toward tire width direction outer sides and end midway along outer side land portions, are spaced apart in the tire circumferential direction in tire width direction inner-side side walls, which are exposed to the central circumferential grooves, of the outer side land portions that are provided further toward tire width direction outer sides than the two central circumferential grooves respectively, and
	at least portions of tire width direction inner side openings of the outer side cutouts are positioned between maximum position A, at which a tire width direction distance of a corresponding block land portion is a maximum, and an intermediate point B of two vertices that are adjacent at a tire width direction outer-side side wall of the block land portion,
	wherein, due to the central circumferential grooves being formed in zigzag shapes, the respective block land portions are hexagonal, and a tire width direction outer-side side wall of the block land portion is structured from a long side-wall portion and a short side-wall portion having a circumferential direction length that is shorter than the long side-wall portion, and one of the two vertices is structured from a point of intersection of the long side-wall portion and the short side-wall portion, and another of the two vertices is structured from a point of intersection of the long side-wall portion and a tire circumferential direction side wall of the block land portion, and the intermediate point B is located on the long side-wall portion.
2. (Canceled).
	3. (Currently amended) The tire of claim [[2]]1, wherein regions, which are positioned at
both tire circumferential direction sides of the outer side cutout at a tire width direction
inner-side side wall of the outer side land portion, intersect at an obtuse angle.
	4. (Currently amended) The tire of claim [[2]]1, wherein a length of the outer side cutout
is shorter than a width of the central circumferential grooves.
	5. (Currently amended) The tire of claim [[2]]1, wherein a groove width central line of the outer side cutout intersects a tire width direction outer-side side wall of the block land
portion at a right angle or at an angle that approximates a right angle.
	9. (Currently amended) The tire of claim [[2]]1, wherein regions, which are positioned at
both tire circumferential direction sides of the outer side cutout at a tire width direction
inner-side side wall of the outer side land portion, intersect at an obtuse angle; and
a length of the outer side cutout is shorter than a width of the central
circumferential grooves.
	10. (Currently amended) The tire of claim [[2]]1, wherein regions, which are positioned at both tire circumferential direction sides of the outer side cutout at a tire width direction
inner-side side wall of the outer side land portion, intersect at an obtuse angle; and
a groove width central line of the outer side cutout intersects a tire width direction
outer-side side wall of the block land portion at a right angle or at an angle that
approximates a right angle.
	11. (Currently amended) The tire of claim [[2]]1, wherein a length of the outer side cutout is shorter than a width of the central circumferential grooves; and
a groove width central line of the outer side cutout intersects a tire width direction outer-side side wall of the block land portion at a right angle or at an angle that
approximates a right angle.
	15. (Currently amended) The tire of claim [[2]]1, wherein regions, which are positioned at both tire circumferential direction sides of the outer side cutout at a tire width direction
inner-side side wall of the outer side land portion, intersect at an obtuse angle;
a length of the outer side cutout is shorter than a width of the central
circumferential grooves; and
a groove width central line of the outer side cutout intersects a tire width direction
outer-side side wall of the block land portion at a right angle or at an angle that
approximates a right angle.
	
Reasons for Allowance
Claims 1, 3-5, 9-11 and 15 are allowed because the prior art fails to teach or suggest at least portions of tire width direction inner side openings of the outer side cutouts are positioned between maximum position A, at which a tire width direction distance of a corresponding hexagonal block land portion is a maximum, and an intermediate point B of two vertices that are adjacent at a tire width direction outer-side side wall of the hexagonal block land portion.  This is shown in annotated Figure 2, for example:

    PNG
    media_image1.png
    723
    635
    media_image1.png
    Greyscale

The closest prior art teaches inner side openings that correspond to various block land portion shapes, but fails to teach or suggest that they are positioned between maximum position A, at which a tire width direction distance of a corresponding hexagonal block land portion is a maximum, and an intermediate point B of two vertices that are adjacent at a tire width direction outer-side side wall of the hexagonal block land portion; nor suggest hexagonal land portions; nor the specific location of the inner side cutouts/openings (WO2009084666, Fig. 1, cutout/opening 13).  Other prior art teaches inner side cutouts/openings, but fail to suggest the claimed specific placement along hexagonal block portions (JP2006335232 concave portions 10; JP2015016852 concave groove 17; JP2008049791 concave grooves 9; JP2010047140 notched portions 9; US 20180001708).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-5, 9-11 and 15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743